Citation Nr: 0516196	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for dental disability 
for compensation purposes.

2.  Entitlement to an initial compensable rating for the 
residuals of surgery of the right fifth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, retired in 
January 2001, after more than 20 years of active honorable 
service.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  In part, the M&ROC granted the 
veteran's claim of entitlement to service connection for 
gastrointestinal esophageal reflux disease.  The M&ROC 
assigned a noncompensable rating, effective February 1, 2001, 
the day after the veteran's retirement from service.  The 
veteran disagreed with that rating and submitted a Notice of 
Disagreement (NOD) to initiate the appellate process.  
Thereafter, he was issued a Statement of the Case (SOC) with 
respect to that claim.

By a rating action in August 2003, the  M&ROC raised the 
veteran's rating for GERD to 10 percent, effective February 
1, 2001.  In a statement received by the M&ROC in February 
2004, the veteran stated that he was satisfied with that 
decision.  Such statement effectively withdraws the claim for 
an increased rating from the appeal 38 C.F.R. § 20.204(c) 
(2004).  Consequently, the Board no longer has jurisdiction 
over that issue, and it will not be considered below. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).

In March 2005, the veteran had a video conference with the 
undersigned Veterans Law Judge.

In reviewing the record, the Board notes that a claim for 
service connection for dental disability for compensation 
purposes is also considered to be a claim for VA outpatient 
dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In 
this case, however, a claim for such outpatient treatment has 
not been certified to the Board on appeal nor has it 
otherwise been developed for appellate purposes.  Therefore, 
the Board has no jurisdiction over that claim and it will not 
be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  It is referred to the  M&ROC, 
however, for appropriate action.


FINDINGS OF FACT

1.  The veteran's periodontal disease s not a disability 
within the meaning applicable law and regulations providing 
VA compensation benefits.  

2.  The veteran's residuals of surgery of the right fifth 
toe, which did not involve the metatarsal, primarily consist 
of a 3 cm well-healed scar and subjective complaints of 
intermittent flare-ups.


CONCLUSIONS OF LAW

1.  Service connection for dental disability for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712, 
5103, 5103A (West 2002) ; 38 C.F.R. §§ 3.159, 3.303, 3.381, 
17.161 (2004).

2.  The criteria for an initial compensable rating for the 
residuals of surgery of the right fifth toe have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5172 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Duty to Assist

Prior to consideration of the merits of the veteran's claims, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of those claims.

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the VA 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

By virtue of information contained in letters, dated in 
October 2001 and in January and August 2003, the M&ROC 
informed the veteran that it had a duty to notify him and his 
representative of any information and evidence needed to 
substantiate and complete a claim for VA benefits.  

The VA noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The VA stated that it would make reasonable efforts to get 
evidence necessary to support his claim, including such 
things as medical records, employment records or records from 
other federal agencies.  The M&ROC noted that the veteran had 
to give it enough information about his records so that it 
could obtain them from the person or agency that had them.  
The  M&ROC noted, however, that it was ultimately the 
veteran's responsibility to support his claim with 
appropriate evidence.  

The  M&ROC notified the veteran that it needed the following 
information from him:

?	The name and address of the person, 
agency, or company who had records 
that it thought would help it decide 
his claim;
?	The approximate time frame covered 
by the records; and
?	In the case of medical records, the 
condition for which he was treated

The veteran was notified that if he wished the VA to obtain 
medical records, he would have to complete VA Form 21-4142.  
He was also notified that he could obtain those records 
himself and send them to the VA.  

The M&ROC notified the veteran that he could submit his own 
statements or statements from other people describing his 
symptoms or physical or mental disability.  The M&ROC also 
notified the veteran that he could submit a statement from 
his own doctor, regarding the relationship between the 
claimed disability and service.  The M&ROC stated that it 
would further assist him by providing a medical examination 
or getting a medical opinion if it decided it was necessary 
to make a decision in his claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the letters, dated in October 2001 and January 
and August 2003, the veteran was provided with a Statement of 
the Case (SOC) in January 2004 and a Supplemental Statement 
of the Case (SSOC) in October 2004.  They further notified 
the veteran and his representative of the evidence necessary 
to substantiate his claims of entitlement to service 
connection for VA disability compensation benefits.  Indeed, 
the SOC set forth the relevant text of 38 C.F.R. § 3.159.  
The SOC and the SSOC also identified the evidence that had 
been received by the M&ROC.  

The following evidence has been received in support of the 
veteran's appeal:  his service medical records; outpatient 
records reflecting the veteran's treatment from April 2001 to 
March 2003 at Munson Army Community Hospital; reports of 
examinations performed by the VA in November and December 
2001; and the transcript of the March 2005 video conference 
with the undersigned Veterans Law Judge.  

After reviewing the record, the Board finds that the M&ROC 
has met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
claims at issue.  

As such, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to those issues or be helpful in light of the 
current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims.  Therefore, the Board will proceed to the merits 
of the appeal.  

In arriving at this decision, the Board notes that the 
letters, dated in October 2001 and in January and August 2003 
did not apprise the veteran of the criteria for increased 
ratings for his service-connected residuals of surgery 
involving the right fifth toe.  However, the notice 
provisions of the VA's duty to assist the veteran do not 
apply if, in response to a decision on a claim for which VA 
has already provided the duty to assist notice, the claimant 
files a notice of disagreement (NOD) that raises a new issue.  
VAOPGCPREC 8-03 (December 22, 2003).  

In this case, the Board notes that in its July 2003 rating 
decision, the M&ROC granted service connection for residuals 
of surgery involving the right fifth toe and assigned a 
noncompensable rating, effective February 1, 2001.  The 
following month, the appellant filed an NOD with assignment 
of that rating.  Therefore, in accordance with VAOPGCPREC 8-
03, a new duty to assist letter need not be sent in 
association with the veteran's claims for an increased 
rating.  

II.  Dental Disability

The evidence shows that during the veteran's September 1975 
service entrance examination, a dental examination found the 
veteran acceptable for service.  During dental treatment in 
March 1976, he was found to have fair to poor oral health.  

In September 1978, the veteran was treated for caries at 
teeth Number 19 and 20.  In October 1978, it was reported 
that the veteran had experienced trauma to teeth number 8 and 
9, but that they appeared to be okay.  The examiner took a 
wait and see approach; however, there were no further reports 
of trauma or residuals of trauma to teeth number 8 and 9.  In 
November 1978, the veteran was treated for caries at teeth 
Number14 and 15.  

In March 1984, the veteran began to receive periodontal 
treatment for teeth number 1, 2, 3, and 4.  In September 
1984, periodontal disease was found at teeth number 7 and 8; 
and in October 1984, the veteran underwent a gingivectomy.  
During the veteran's October 1984 service separation 
examination, there were no recorded complaints or clinical 
findings of dental disability.

During further dental consultation in service in November 
1984, it was noted that tooth number 7 was sensitive to 
percussion.  Possible periodontal/endodontal involvement was 
noted, as was possible pulpal involvement.  It was noted that 
the veteran's gingival contour was unacceptable and would 
require "plasty".  

In July 1987, the veteran was examined prior to enlistment in 
the Army Reserve, and in August 1990, he was examined for 
entry into the Active Guard and Reserve.  In each case, there 
were no recorded complaints or clinical findings of dental 
disability.  

In July 1992, it was noted that the veteran had generalized 
periodontal disease for which he had undergone surgery in 
1989.  For the remainder of service, he received extensive 
treatment for periodontal disease.

Following dental treatment in January 1993, the dental 
services provider found that the veteran's generalized 
periodontal disease was refractory.  It was noted that the 
1989 periodontal surgery had involved an osseous graft and 
adjunctive antibiotics.  

In October 1995, it was noted that many of the veteran's 
teeth were periodontically hopeless.  Therefore, he underwent 
odontectomy of teeth number 1, 3, 7, 10, 15, 19, 23, 24, 25, 
26, and 30.  Thereafter, the veteran was issued removable 
partial dentures.  In August 1996, the dental care provider 
stated that the prognosis for the veteran's entire dentition 
was poor, and that in particular, the prognosis was hopeless 
for teeth number 2, 4, 14, 17, and 32.  In March 1998, it was 
noted that the veteran had had defective restoration of tooth 
number 14.  In August 2000, it was noted that the veteran had 
excellent oral hygiene.

During a VA dental examination in December 2001, the examiner 
reviewed the veteran's service medical records reflecting his 
treatment from February 1991 through June 2000.  He noted the 
history of the veteran's treatment for periodontitis in 
service.  He also noted that at the time of the veteran's 
retirement from active duty, the veteran was dental class I.  
That is, his dental treatment was complete with no further 
needs.  Following his review of the record and an 
examination, the examiner concluded that the veteran did not 
lose any teeth due to a loss of substance of the body of the 
maxilla or mandible.  He further concluded that the veteran's 
missing teeth were due to periodontitis.  He opined that such 
disease had existed when the veteran entered active duty and 
had become worse over the years.  The examiner stated that he 
veteran had received ample and adequate treatment from 
military providers and was in a state of stable dental 
health.  

Treatable periodontal disease will be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 .F.R. § 
17.161.  Periodontal disease is not a disabling condition 
subject to compensation under VA law and regulations, and may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381(a).  The veteran is 
seeking service connection for compensation purposes for 
dental disability, diagnosed primarily as periodontal 
disease.  Accordingly, his claim must be denied, as the 
regulations provide only for service connection for 
periodontal disease for treatment purposes.  

In a case such as this one, when the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis.  
Consequently, the Board concludes that the veteran's appeal 
with respect to the issue of entitlement to service 
connection for dental disability for the purpose of 
compensation is denied on the basis of lack of entitlement 
under the law. 


III.  The Right Fifth Toe

The veteran seeks a compensable rating for his service-
connected residuals of surgery of the right fifth toe. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The veteran's residuals of surgery of the right fifth toe is 
rated in accordance with 38 C.F.R. § 4.71a, DC 5172.  Under 
that code a noncompensable rating is warranted for the 
amputation of one or two toes (other than the great toe) 
without removal of the metatarsal head.  A 20 percent rating 
is warranted where there has been removal of the metatarsal 
head.  

Potentially applicable in rating the veteran's service-
connected right foot disability is 38 C.F.R. § 4.71a, DC 
5284.  Under that code, a 10 percent rating is warranted for 
moderate impairment of the foot.

Also potentially applicable in rating the veteran's service-
connected right foot disability are the diagnostic codes used 
to rate scars.  At the outset of the veteran's claim, scars 
(other than burn scars or disfiguring scars of the head, 
face, or neck) were rated in accordance with 38 C.F.R. 
§ 4.118, DC 7803 - 7805.  A 10 percent rating was warranted 
when superficial scars were poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent rating 
was also warranted for superficial scars which were painful 
and tender on objective demonstration.  Other scars could be 
rated based on the limitation of motion of the affected part.  
38 C.F.R. § 4.118, DC 7805.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Those changes became effective on August 30, 2002 and are 
codified at 38 C.F.R. § 4.118, DC's 7800 - 7833.  
In determining whether a particular statute or regulation may 
be applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue.  If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

Under the revised regulations, a 10 percent schedular rating 
is warranted for scars (other than those involving the head, 
face, or neck) under the following circumstances:  

1) Scars that are deep or cause limited 
motion or cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  
38 C.F.R. § 4.118, DC 7801.  A deep scar 
is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 
7801, Note (2);

2) scars that are superficial and that do 
not cause limited motion, provided that 
they cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, DC 7802.  A superficial 
scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7802, Note (2);

3) scars which are superficial and 
unstable.  38 C.F.R. § 4.118, DC 7803.  
An unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar.  38 
C.F.R. § 4.118, DC 7803; or

4) superficial scar which is painful on 
examination.  38 C.F.R. § 4.118, DC 7804.  
Other scars, not involving the head, face, or neck, may be 
rated basis on the limitation of function of the affected 
part.  38 C.F.R. § 4.118, DC 7805.
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The M&ROC's July 2003 decision on appeal, which granted 
entitlement to service connection for the residuals of 
surgery of the right fifth toe, was an initial rating award.  
When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

The evidence shows that in July 1992, the veteran was treated 
for a painful lesion, diagnosed as an heloma molle, on his 
right fifth toe.  In December that year, he underwent 
corrective surgery consisting of arthroplasty of the proximal 
interphalangeal joint with K wire fixation.  There was no 
evidence of any metatarsal involvement; and following removal 
of the K wire approximately three weeks later, the area of 
the surgery was found to be healing normally.  

In May and June 1998, the veteran complained of foot pain at 
the sight of the surgery which was treated with medicated 
powder.  Although he also reported foot trouble during his 
August 2000 retirement examination, the examination revealed 
that his feet were normal.

During his March 2005 video conference, the veteran testified 
that he had intermittent painful flare-ups at the site of the 
surgery on his fifth toe and that periodically, he had to 
remove dead skin from the area.  He noted that he took 
medication for the pain and that his right foot problems 
interfered with his ability to run.  Despite such testimony, 
the preponderance of the evidence shows that the veteran 
experiences no chronic problems associated with his service-
connected right foot disability.

Since service, the veteran has been treated for low back pain 
radiating into his right foot; however, he has received no 
treatment for the residuals of the surgery to his right fifth 
toe.  In fact, during VA examinations in November 2001, the 
surgical scar, which measured 1 to 3 cm long, was well-healed 
without any depigmentation, contracture, or other abnormal 
findings.  The veteran did not use any corrective shoes or 
aids to help him walk, nor did he demonstrate any 
callosities, breakdowns, or unusual shoe wear.  His range of 
right foot motion and gait were reportedly normal; and, there 
was no objective evidence of malunion, non-union, or loose 
motion affecting the right fifth toe.  There was also no 
objective evidence of tenderness, swelling, redness, 
weakness, heat, or painful motion associated with his right 
fifth toe disability.  Indeed, the examiner stated that such 
disability had no significant impact on the veteran's daily 
activities.  

Absent any competent evidence of chronic problems associated 
with his service-connected right foot disability, the veteran 
cannot meet the schedular criteria for an initial compensable 
rating under any of the applicable diagnostic codes.  
Therefore, the claim for an increased rating is also denied.

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's residuals of surgery of the right fifth toe have 
been generally consistent since February 1, 2001, the date 
that service connection and the noncompensable rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected residuals of surgery of the 
right fifth toe.  The evidence, however, does not show such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards in rating 
any of those disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  
Rather, the record shows that the manifestations of that 
disability are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to service connection for dental disability for 
compensation purposes is denied.

Entitlement to an initial compensable rating for the 
residuals of surgery of the right fifth toe is denied.


	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


